Citation Nr: 1614630	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-23 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 10 percent for service-connected old ununited fracture of the transverse process of first lumbar vertebra (lumbar spine disability).

2.  Entitlement to an extraschedular rating for service-connected lumbar spine disability.

3.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board issued a decision in which it denied the Veteran's claim. This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Joint Motion for Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the June 2015 decision.  The Court granted the JMR in a January 2016 Order.  

As noted in the January 2016 JMR, the Veteran explained in his September 2012 notice of disagreement that he misunderstood the August 2012 VA examiner's question concerning his ability to work.  The Veteran contends that he indicated he was retired instead of stating that he could not work, and that he is unable to stand, kneel, stoop, bend over, sit or lift without pain in his lower back.  Under the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), this is construed as raising a claim for TDIU benefits.  

The issue of entitlement to service connection for a left shoulder disability was raised by the record in the Veteran's August 2013 VA Form 9 and September 2013 Report of General Information.  The issue of entitlement to service connection for an allergic reaction was also raised by the record in the Veteran's September 2013 Report of General Information.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As explained above, the record raises a claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the TDIU issue is not fully developed for appellate review, as the Veteran has not been provided with notice of the laws and regulations governing TDIU.

Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disability and its effect on his employability as it pertains to both a schedular rating, and extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to a schedular and an extraschedular rating for service-connected lumbar spine disability will also be remanded.

The Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of assignment of an extraschedular evaluation.  See id.  

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment for his service-connected lumbar spine disability.  Any additional, pertinent VA or private treatment records should be associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU and VA's and the Veteran's responsibilities to provide evidence and information in support of his claim. The Veteran should be provided an appropriate amount of time to respond to this notification.  Associate this notification with the claims folder. 

2.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran, describing their impressions of the impact that his service-connected disability has had on his ability to work. 

3.  After undertaking any additional development as may be indicated upon review of the additional evidence, including conducting an examination or obtaining a medical opinion if warranted, the RO should evaluate the disability under the appropriate schedular criteria, and consider whether to forward the case to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating with respect to the Veteran's service-connected disability.

4.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



